COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-305-CV
 
 
ROSAMOND 
EASTMAN                                                         APPELLANT
 
V.
 
WILLOWICK 
APARTMENTS                                                       APPELLEE
 
------------
 
FROM 
THE COUNTY COURT AT LAW OF COOKE COUNTY
 
------------
 
OPINION AND JUDGMENT1
 
------------
        The 
court has considered appellant Rosamond Eastman’s unopposed motion to dismiss 
this appeal in accordance with the parties’ settlement agreement and is of the 
opinion that the motion should be granted.  Accordingly, we dismiss the 
appeal.  See Tex. R. App. P. 42.1(a)(1), 
43.2(f).  We also grant the motion to withdraw as attorney of record filed 
by Eastman’s counsel, Larry E. Meadows.  We deny as moot Eastman’s pro 
se motion for extension of time to file her appellate brief.
        In 
accordance with their agreement, the parties shall each bear their own costs of 
appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
 
                                                                  JOHN 
CAYCE
                                                                  CHIEF 
JUSTICE

  
PANEL 
D:   CAYCE, C.J.; WALKER and MCCOY, JJ.
 
WALKER, 
J. filed a dissenting opinion.
 
DELIVERED: 
May 6, 2004

 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-305-CV
  
  
ROSAMOND 
EASTMAN                                                         APPELLANT
  
V.
  
WILLOWICK 
APARTMENTS                                                       APPELLEE
  
------------
 
FROM 
THE COUNTY COURT AT LAW OF COOKE COUNTY
 
------------
 
DISSENTING OPINION
 
------------
        Because 
this court lacks authority to dismiss appellant’s appeal, I respectfully 
dissent.
        Eastman’s 
attorney filed a joint motion to dismiss her appeal, but four days later Eastman 
filed a pro se motion to extend the time to file her brief stating, “I, 
appellant Rose Eastman was not aware that I would be giving up the right to not 
pursue my appeal. . . . [A]ppellant is respectfully pleading that I be given an 
extension to find other counsel to address the matter before the court.” It is 
therefore clear that Appellant Eastman is not in agreement with her counsel’s 
motion to dismiss her appeal.  Thus, the appeal cannot be dismissed under 
the voluntary dismissal rule, rule 42.1.  Tex. R. App. P. 42.1.  
Nor are any of the grounds for involuntary dismissal under rule 42.3 present in 
this case: want of jurisdiction, want of prosecution, or failure to comply with 
a requirement of the appellate rules, a court order, or a notice from our 
clerk.  Tex. R. App. P. 42.3.  
Therefore, I cannot agree with the majority that the motion to dismiss filed by 
Eastman’s attorney, to which Eastman specifically objected, authorizes the 
dismissal of her appeal.
 

                                                          SUE 
WALKER
                                                          JUSTICE

 
DELIVERED: 
May 6, 2004

 
1.  Majority Opinion by Chief Justice Cayce; Dissenting 
Opinion by Judge Walker